Citation Nr: 1738741	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-13 040	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to a service-connected musculoskeletal disability.

2. Entitlement to increases in the 10 percent prior to February 3, 2014 and 30 percent from April 1, 2015 staged ratings assigned for a [now post total knee arthroplasty (TKA)] left knee disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1982 to December 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2012, January 2013, and July 2013 rating decisions by the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  The June 2012 rating decision, in pertinent part, denied a TDIU rating, the January 2013 rating decision denied an increased rating for the left knee disability, and the July 2013 rating decision, in pertinent part, denied service connection for left lower extremity neuropathy.  An interim (March 2014) rating decision assigned a post -TKA schedular total rating for the left knee disability from February 3, 2014, to April 1, 2015, and a 30 percent rating from that date.  [Accordingly, the matter of the rating for the knee disability from February 3, 2014 through March 31, 2015 is not before the Board.]  In July 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2015, the Board remanded the claims for additional development. 

The matter of entitlement to service connection for left lower extremity peripheral neuropathy is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. The Veteran refused (without providing good cause) to report for a VA examination scheduled in March 2016 in connection with his claim seeking increases in the ratings assigned for his left knee disability.

2. The Veteran refused (without providing good cause) to report for VA examinations scheduled in March 2016 in connection with his claim for a TDIU rating.


CONCLUSIONS OF LAW

1. The Veteran's claim seeking increases in the ratings assigned for his left knee disability must be denied because he has failed (without good cause) to report for VA examinations scheduled to determine his entitlement to an increase.  38 C.F.R. § 3.655(b) (2016); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2. The Veteran's claim seeking a TDIU rating must be denied because he has failed (without good cause) to report for VA examinations scheduled to determine his entitlement to an increase.  38 C.F.R. § 3.655(b) (2016); Sabonis, 6 Vet. App. 426.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in February 2012 and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ( "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Factual Background, Legal Criteria, and Analysis  

The Board's October 2015 remand directed the AOJ to arrange for the Veteran to be examined by an orthopedist to assess the functional impact of the Veteran's various service-connected musculoskeletal disabilities on his employability.  The AOJ scheduled such examinations, including a left knee examination, in March 2016.  A cancellation notice indicates that he refused to be examined because he had been adjudicating his claim for 7 years and was content with the outcome.  

Under 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  Under such circumstances, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  38 C.F.R. § 3.655(a).  A claim for a TDIU rating is a claim for a higher disability evaluation; that is, it is not an original compensation claim, and the disposition of the claim is entirely dependent upon the severity levels of disabilities which have already been service connected.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the October 2015 remand, the Board explained that an orthopedic examination was necessary to reconcile conflicting opinions regarding the functional impact of the Veteran's service-connected musculoskeletal disabilities, including the left knee disability.  Accordingly, an examination was necessary to establish entitlement to increases in the ratings assigned for his left knee disability and entitlement to TDIU.  The Veteran has failed to provide good cause for failing to report to the March 2016 orthopedic examination.  He reported he chose not to attend the examination because he was content with the outcome of his claims.  

The governing regulation in such circumstances is clear and unequivocal.  The language "shall" mandates that the claims must be denied based on the failure to appear for the VA orthopedic examination scheduled in March 2016.  See 38 C.F.R. § 3.655(b).  Notably, the Veteran has not expressed willingness to appear for an orthopedic examination if one was to be rescheduled.  Accordingly, the Board has no discretion in the matter; the law is dispositive, and the claims seeking increases in the ratings assigned for his left knee disability and a TDIU rating must be denied.  See Sabonis, 6 Vet. App. 426 (1994).


ORDER

Increases in the (10 percent prior to February 3, 2014, and 30 percent from April 1, 2015) "staged" ratings assigned for the [now post-TKA] left knee disability are denied.

A TDIU rating is denied.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the claim seeking service connection for left lower extremity peripheral neuropathy.

The Board's October 2015 remand also directed the AOJ to arrange for the Veteran to be examined by a neurologist to determine the nature and likely etiology of the claimed left lower extremity neuropathy.  As noted, he refused to appear for the March 2016 examination scheduled by the AOJ.  As a claim for service connection is an original compensation claim, the claim would ordinarily be decided based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  However, the record does not contain adequate competent evidence to properly decide the claim.  Specifically, there are conflicting opinions regarding the nature and etiology of the claimed left lower extremity neuropathy that cannot be reconciled without further medical opinion guidance.  


On July 2013 peripheral nerve examination, peripheral neuropathy of the left lower extremity was diagnosed.  The examiner opined that the sensory findings on examination are not consistent with a peripheral nerve condition or radiculopathy, but if accurate are most consistent with a unilateral "stocking-glove" like peripheral neuropathy.  He opined it was less likely as not incurred in, caused by, or related to the Veteran's left ankle, knee, hip, or back disabilities, explaining that it is biologically implausible that such distribution of peripheral neuropathy would be related to recent ankle hardware removal surgery or to service-connected left ankle, knee, hip, or back disabilities.  A June 2015 VA treatment record, which was associated with the record following the October 2015 Board remand, notes the Veteran complained of chronic ankle pain.  The physician noted he had ankle surgery in 2011 and "now has residual numbness," suggesting the two are related.  

On remand, an addendum opinion based on review of the record should be obtained to reconcile the conflicting opinions.         

The case is REMANDED for the following:

1. The AOJ should forward the Veteran's record to a neurologist for review and an addendum opinion regarding the etiology of his left lower extremity peripheral neuropathy.  Upon review of the record (to include this remand), the consulting physician should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) any (and each) left lower extremity neurological disability found.  

(b) What is the most likely etiology for each left lower extremity neurological disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was either caused or aggravated by the Veteran's service-connected left ankle, left knee, left hip, and/or low back disabilities?  If a neurological disability of the left lower extremity is found to not have been caused, but to have been aggravated by a service-connected disability, please identify the degree of impairment that is due to such aggravation.

The examiner must provide rationale for all opinions, to specifically include comment on the opinions/textual evidence already in the record, including the VA treatment provider's June 2015 opinion and the VA examiner's July 2013 opinion (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement).

2. The AOJ should then review the entire record, and readjudicate the claim of service connection for lower extremity peripheral neuropathy.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


